 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Ham Company, Inc. and AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, Local No. 545, AFL-CIO. Case 14-CA-11648December 5, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEUpon a charge filed on July 12, 1978, by Amalga-mated Meat Cutters and Butcher Workmen of NorthAmerica, Local No. 545, AFL-CIO, herein called theUnion, and duly served on American Ham Compa-ny, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 14, issued a com-plaint and notice of hearing on August 28, 1978,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding. Respondent failedto file an answer to the complaint.On September 25, 1978, counsel for General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on October 6, 1978,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent failed tofile a response to Notice To Show Cause and there-fore the allegations in the Motion for SummaryJudgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file and answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unlessthe respondent shall state in the answer that heis without knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on theRespondent specifically stated that unless an answerwas filed to the complaint within 10 days from theservice thereof "all of the allegations of the com-plaint shall be deemed to be admitted to be true andmay be so found by the Board." Further, accordingto the uncontroverted allegations of the Motion forSummary Judgment, the Regional Director for Re-gion 14, pursuant to Section 102.22 of the Board'sRules and Regulations, warned Respondent in writ-ing that unless an answer was filed by September 14,1978, a motion would be made before the Board forentry of an order based on the undenied allegationsof the complaint. Respondent has failed to file ananswer to the complaint or to respond to the NoticeTo Show Cause. Thereafter, on September 25, 1978,no answer having been filed, counsel for the GeneralCounsel filed the instant Motion for Summary Judg-ment.As Respondent has filed no answer within 10 daysfrom the service of the complaint, or within the ex-tended time afforded it by the Regional Director,and as no good cause for the failure to do so hasbeen shown, in accordance with the rule set forthabove, the allegations of the complaint herein standundenied and are deemed to be admitted to be trueand are so found to be true, and we shall grant theGeneral Counsel's Motion for Summary Judgment.'On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTThe Respondent, American Ham Company, Inc.,is, and has been at all times material herein, a Mis-souri corporation with an office and place of busi-ness at Allen Street and DeSoto Road in the city ofBonne Terre, Missouri, and is engaged in the manu-facture, sale, and distribution of ham, meat, and re-lated products. Respondent's plant located at BonneEagle Truck and Trailer Rental Dirtision Ef E T Y T Leasing, Inc., 211NLRB 804 (1974).578 AMERICAN HAM COMPANY, INC.Terre, Missouri, is the only facility involved in thisproceeding. During the fiscal year ending June 1978,which period is representative of its operations dur-ing all times material herein, Respondent, in thecourse and conduct of its business operations, per-formed services valued in excess of $40,000, of whichservices valued in excess of $40,000 were performedfor various enterprises located in States other thanthe State of Missouri. Also during the fiscal year end-ing June 1978, which period is representative of itsoperations during all times material herein, Respon-dent, in the course and conduct of its business opera-tions, caused to be manufactured, sold, and distrib-uted at its Bonne Terre, Missouri, plant productsvalued in excess of $10,000, of which products valuedin excess of $10,000 were furnished to enterprises,each of which, in turn, meets other than a solely indi-rect standard for the assertion of the Board's jurisdic-tion.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.II. THE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Work-men of North America, Local No. 545, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESAt all times material herein, Kenneth Byington hasbeen and is now a supervisor and agent of Respon-dent, within the meaning of Section 2(11) of the Act.On April 11, 1978, a majority of Respondent's em-ployees designated and selected the Union as theirrepresentative for the purposes of collective bargain-ing with Respondent in the following described ap-propriate unit:All production employees, all plant scalers andclerks, clean-up personnel, dock workers, truckloading and receiving employees, maintenanceand labor, and all delivery truckdrivers, em-ployed by Respondent at its Allen Street andDeSoto Road, Bonne Terre, Missouri, facility;excluding office clerical employees, professionalemployees, guards and supervisors as defined inthe Act.The Union is now, and at all material times sinceApril 11, 1978, has been, the exclusive bargainingrepresentative of the employees in the unit within themeaning of Section 9(a) of the Act. Respondent onApril 11, 1978, recognized the Union as the exclusivecollective-bargaining representative in the unit de-scribed above. Thereafter, on May 2, 1978, Respon-dent and the Union mutually agreed upon rates ofpay, wages, hours of employment, and other termsand conditions of employment affecting employeesin the above unit. At all times material herein sinceMay 5, 1978, and continuing to date, the Union hasrequested that Respondent execute the above-de-scribed written collective-bargaining agreement.However, since May 11, 1978, and continuing todate, Respondent has failed and refused, and contin-ues to fail and refuse, to execute the written agree-ment agreed upon between the Respondent and theUnion.Accordingly, we find that Respondent has, sinceMay 11, 1978, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designated to effectuate thepolicies of the Act.To remedy Respondent's violation of Section8(a)(5) and (1) of the Act, we shall order that it exe-cute, sign, and give effect to all the terms and condi-tions of said contract or, if the Union does not re-quest such execution, we shall order that Respondentbe ordered to bargain collectively in good faith, uponrequest, with the Union, as the exclusive collective-bargaining representative of its employees in the saidappropriate unit, and, if an understanding is reached,embody such understanding in a signed contract.579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall further order that Respondent makewhole the employees, in the unit found appropriateherein, for any loss of benefits they may have suf-fered from May 11, 1978, by reason of Respondent'sfailure to give effect to said contract, to the date ofcompliance with the Order herein. All moneys to bepaid to such employees shall be computed in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), with interest thereon to be com-puted in the manner prescribed in Florida Steel Cor-poration, 231 NLRB 651 (1977).2We shall also order, if required by their contract,that Respondent reimburse the Union for all mem-bership dues which, since May 11, 1978, Respondenthas failed to withhold and transmit to the Union pur-suant to signed dues-deduction authorizations and inaccordance with a checkoff provision of the collec-tive-bargaining agreement, with interest computedthereon in the manner prescribed in Florida SteelCorporation, supra.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. American Ham Company, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Amalgamated Meat Cutters and Butcher Work-men of North America, Local No. 545, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.3. All production employees, all plant scalers andclerks, clean-up personnel, dock workers, truck load-ing and receiving employees, maintenance and labor,and all delivery truckdrivers, employed by Respon-dent at its Allen Street and DeSoto Road, BonneTerre, Missouri, facility; excluding office clerical em-ployees, professional employees, guards and super-visors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since April 11, 1978, the above-named labor or-ganization has been and now is the exclusive repre-sentative of all employees in the aforesaid appropri-ate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5. By refusing on or about May 11, 1978, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit and by refusing toexecute and implement provisions of the agreed-2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).upon written agreement with the said labor organiza-tion, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act, as amended.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,American Ham Company, Inc., Bonne Terre, Mis-souri, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Amalgamated Meat Cut-ters and Butcher Workmen of North America, LocalNo. 545, AFL-CIO, as the exclusive bargaining rep-resentative of all its employees in the appropriateunit.(b) Refusing to sign or execute, in writing, thewritten agreement reached with the Union or anyother collective-bargaining representative of its em-ployees.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedorganization as exclusive representative of all em-ployees in the aforesaid appropriate unit by execut-ing forthwith the agreed-upon contract and byhonoring and complying with the provisions thereofor, if the Union does not request such execution, bar-gain collectively in good faith, upon request, with theUnion, as the exclusive representative of its employ-ees in the unit found appropriate, and, if an under-standing is reached, embody such understanding in asigned contract. The appropriate bargaining unit is:All production employees, all plant scalers andclerks, clean-up personnel, dock workers, truckloading and receiving employees, maintenanceand labor, and all delivery truckdrivers, em-580 AMERICAN HAM COMPANY, INC.ployed by Respondent at its Allen Street andDeSoto Road, Bonne Terre, Missouri, facility;excluding office clerical employees, professionalemployees, guards and supervisors as defined inthe Act.(b) Make whole the employees in the unit foundappropriate herein for any loss of benefits they mayhave suffered from May 11, 1978, by reason of Re-spondent's failure to execute and give effect to saidcontract, in the manner set forth in the section of thisDecision entitled "The Remedy."(c) If provided by their contract, reimburse theUnion for all membership dues which, since May I 1,1978, Respondent has failed to withhold and trans-mit to the Union pursuant to signed dues-deductionauthorizations and in accordance with the checkoffprovisions of the agreed-upon collective-bargainingagreement, in the manner set forth in the section ofthis Decision entitled "The Remedy."(d) Post at its place of business at Allen Street andDeSoto Road in the city of Bonne Terre, Missouri,copies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by the Re-gional Director for Region 14, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereofand be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(e) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing and Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Amalgamated Meat Cutters and ButcherWorkmen of North America, Local No. 545,AFL-CIO as the exclusive bargaining represen-tative of all our employees in the appropriateunit.WE WILL NOT refuse to sign or execute, in writ-ing, collective-bargaining agreements reachedwith the Union or any other collective-bargain-ing representative.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act.WE WILL. upon request of the aforesaid Union,execute and give retroactive effect to the collec-tive-bargaining contract on which agreementwas reached on May 5, 1978, or, if the Uniondoes not request such execution, WE WILL bar-gain collectively in good faith, upon request,with the aforesaid Union as the exclusive collec-tive-bargaining representative of our employeesin the unit found appropriate, with respect torates of pay, wages, hours, and other terms andconditions of employment, and embody in anagreement any understanding reached. The bar-gaining unit is:All production employees, all plant scalersand clerks, clean-up personnel, dock workers,truck loading and receiving employees, main-tenance and labor, and all delivery truckdriv-ers, employed by us at our Allen Street andDeSoto Road, Bonne Terre, Missouri, facil-ity; excluding office clerical employees, pro-fessional employees, guards and supervisorsas defined in the Act.WE WILL reimburse our employees in the unitfound appropriate herein, for any loss of bene-fits they may have suffered because we failed tosign, execute, and give effect to such contract onMay 11, 1978, with interest.WE WILL reimburse said Union for all mem-bership dues which, since May 11, 1978, wereauthorized by our employees to be deducted butwhich we failed to deduct and transmit to saidUnion, with interest.AMERICAN HAM COMPANY. INC.581